Citation Nr: 0906094	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-39 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The Veteran had active service from October 1958 to February 
1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).  
In a decision of August 2005, the Board denied several other 
issues which were on appeal, and remanded the issue of 
entitlement to a compensable initial rating for hearing loss 
for the purpose of having the RO issue a statement of the 
case.  The RO issued the statement of the case in October 
2005, and the Veteran perfected his substantive appeal for 
that issue in November 2005.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was afforded an audiology examination by the VA 
in September 2004.  In his substantive appeal statement, 
however, the Veteran stated that his hearing loss is more 
severe than is reflected by the test performed by the VA 
Medical Center.  In addition, in a written brief dated in 
January 2009, the Veteran's representative asserted that the 
case should be remanded for a new examination as the most 
recent examination which was performed in 2004 is too old to 
allow proper assessment of the severity of the hearing loss.  

The Board also notes that the law requires that VA afford a 
Veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  Therefore, in light of the factors 
discussed above, the Board concludes that a new hearing loss 
examination is required. See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA 
audiological and ear examinations to 
assess the current level of his bilateral 
hearing loss disability.  The examiner is 
requested to report complaints and 
clinical findings in detail, including 
pure-tone threshold averages and speech 
discrimination scores.

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period should be allowed for 
the appellant to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




